United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1270
                                  ___________

Bradley R. Ham,                         *
                                        *
              Appellant,                *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Pennington County Board of              * District of South Dakota.
Commissioners; Donald Holloway,         *
Sheriff of Pennington County; Scott     *
Schuft, Jail Administrator; Sheryl      * [UNPUBLISHED]
Jackson, Head Nurse of Jackson          *
Nursing Service,                        *
                                        *
              Appellees.                *
                                   ___________

                            Submitted: December 23, 2005
                               Filed: December 30, 2005
                                ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Bradley Ham, whose leg was amputated below the knee shortly before he
arrived at South Dakota’s Pennington County Jail in November 1999, filed a 42
U.S.C. § 1983 action for damages against the Pennington County Board of
Commissioners, Sheriff Donald Holloway, Jail Administrator Scott Schuft, and Nurse
Sheryl Jackson of Jackson Nursing Service. Following this court’s remand in Webb
v. Pennington County Bd. of Comm’rs, 92 Fed. Appx. 364 (8th Cir. Dec. 22, 2003)
(unpublished per curiam), the district court1 granted summary judgment in favor of
defendants on Ham’s claims of deliberate indifference to his serious medical needs,
and he appeals.

       Having reviewed the record de novo and in a light most favorable to Ham, see
Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000), and viewing Ham’s claims
under the Fourteenth Amendment, see Hartsfield v. Colburn, 371 F.3d 454, 456-57
(8th Cir. 2004), we agree with the district court that Ham did not establish liability
on the part of the named defendants. Although Ham presented evidence that his
condition worsened as a result of treatment delays, he did not allege an
unconstitutional policy, and he did not present evidence establishing an
unconstitutional custom, or pervasive misconduct, sufficient to hold the Pennington
County Board of Commissioners liable. Cf. Anderson v. Franklin County, 192 F.3d
1125, 1131-32 (8th Cir. 1999) (county may not be held liable on respondeat-superior
theory under § 1983 for injury inflicted solely by its employees, unless injury resulted
from execution of county policy or custom or known inadequacies in training
procedures); Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 905 (8th Cir.
1999) (official-capacity claims against police board members must be treated as
claims against municipality; § 1983 municipal liability requires proof of
constitutional violation pursuant to official policy or misconduct so pervasive among
employees as to constitute custom or usage), cert. denied, 528 U.S. 1157 (2000).

       In addition, Ham’s official-capacity claims against Holloway and Schuft are
redundant to the claim against Pennington County. See Artis v. Francis Howell N.
Band Booster Ass’n, Inc., 161 F.3d 1178, 1182 (8th Cir. 1998) (if complaint does not
specifically name public official in individual capacity, it is presumed he is sued only


      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota.

                                          -2-
in official capacity). Even if we assume Ham named Holloway and Schuft in their
individual capacities, he did not offer evidence of their or Jackson’s personal
involvement in any decision to deny or delay his medical treatment. See Dulany v.
Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997) (defendant violates Eighth
Amendment by intentionally denying or delaying access to treatment for inmate’s
objectively serious medical need, or by intentionally interfering with inmate’s
prescribed treatment); cf. Meloy v. Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002)
(discussing requirements for supervisory liability under § 1983; prison medical-
treatment director who lacks medical expertise cannot be liable for treating staff’s
diagnostic decisions, and prison officials cannot substitute their judgment for medical
professional’s prescription); McDowell v. Jones, 990 F.2d 433, 435 (8th Cir. 1993)
(supervisor-liability standard). Accordingly, we affirm the judgment of the district
court.
                        ______________________________




                                         -3-